Case 11-12804-KG    Doc 5151-3    Filed 11/26/18   Page 1 of 7



                         EXHIBIT B

       Email Chain with Office of United States Trustee
                      Case 11-12804-KG           Doc 5151-3        Filed 11/26/18       Page 2 of 7


Theodoridis, Chris

From:                              Kern, Joseph (USTP) <Joseph.C.Kern@usdoj.gov>
Sent:                              Thursday, September 6, 2018 1:32 PM
To:                                Michael R. Seidl
Cc:                                Leamy, Jane M. (USTP); Laura Davis Jones; Panacio, Michael (USTP)
Subject:                           RE: NewPage Corporation 11-12804 (KG)


Michael –  
 
Thank you for your email.  Please allow me the opportunity to expand and explain the calculations below. 
 
During the pendency of the Verso case, from Q1 2016 through Q1 2018, the 2011 NewPage estate was charged the 
minimum amount of quarterly fees, $325.00.  Since the Verso entity was closed during the 1st quarter of 2018, the 
remaining estate is responsible for the payment of quarterly fees, $250,000 per quarter.  With respect to the remaining 
amount due of $27,875.15, this is the unpaid portion of quarterly fees from the 4th quarter of 2015. 
 
Regards, 
Joe 
 
From: Michael R. Seidl <mseidl@pszjlaw.com>  
Sent: Thursday, September 06, 2018 12:40 PM 
To: Kern, Joseph (USTP) <Joseph.C.Kern@UST.DOJ.GOV> 
Cc: Leamy, Jane M. (USTP) <Jane.M.Leamy@UST.DOJ.GOV>; Laura Davis Jones <ljones@pszjlaw.com>; Panacio, Michael 
(USTP) <Michael.T.Panacio@UST.DOJ.GOV> 
Subject: RE: NewPage Corporation 11‐12804 (KG) 
 
Joe, 
 
                Thanks.  I’m confused.  I thought, per Mike’s 3/8/16 email, below, that NewPage was to pay the minimum until 
its closing.  If we had any expectation that wasn’t going to be the case, we would have sought a remedy before 
now.  The case remains open solely because the Litigation Trust hasn’t concluded its business. 
 
                Moreover, the Q4 2015 amount was determined to be a prepetition claim in the Verso case and handled there, 
as I understand it. 
 
                                                                Michael 
 

Michael R. Seidl
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 302.778.6404
Tel: 302.652.4100 | Fax: 302.652.4400
mseidl@pszjlaw.com 
vCard | Bio | LinkedIn  




                                                              1
                           Case 11-12804-KG                Doc 5151-3      Filed 11/26/18   Page 3 of 7
 




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa


 
From: Kern, Joseph (USTP) [mailto:Joseph.C.Kern@usdoj.gov]
Sent: Wednesday, September 05, 2018 3:57 PM
To: Michael R. Seidl
Cc: Leamy, Jane M. (USTP); Laura Davis Jones; Panacio, Michael (USTP)
Subject: RE: NewPage Corporation 11-12804 (KG)
 
Mike –  
 
Thank you for your email.  The debtor’s payments which you have referenced were posted this morning, 
September 5. 
 
For your convenience, I have attached an Account Reconciliation form of the debtor’s billing and payment 
history.  At this time, the debtor owes quarterly fees totaling $277,875.15, which has been calculated as 
follows: 
 
Q2 2018                                  $250,000.00 
Balance due from Q4 2015    $  27,875.15 
 
Please have the debtor address these additional payments due immediately. 
 
Thank you, 
Joe 
 
From: Michael R. Seidl <mseidl@pszjlaw.com>  
Sent: Wednesday, September 05, 2018 2:57 PM 
To: Panacio, Michael (USTP) <Michael.T.Panacio@UST.DOJ.GOV>; Kern, Joseph (USTP) <Joseph.C.Kern@UST.DOJ.GOV> 
Cc: Leamy, Jane M. (USTP) <Jane.M.Leamy@UST.DOJ.GOV>; Laura Davis Jones <ljones@pszjlaw.com> 
Subject: RE: NewPage Corporation 11‐12804 (KG) 
 
Mike, 
 
                Following up on my email below, I wanted to write to advise you that the delinquent payments I identified were 
mailed on 8/30.  We’re also now current with our quarterly reports.  Can you advise when the payment is logged so I can 
advise my client? 
 
                Thanks. 
 
                                                Michael 
 



                                                                       2
                           Case 11-12804-KG                Doc 5151-3      Filed 11/26/18   Page 4 of 7
Michael R. Seidl
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 302.778.6404
Tel: 302.652.4100 | Fax: 302.652.4400
mseidl@pszjlaw.com 
vCard | Bio | LinkedIn  
 




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa


 
From: Michael R. Seidl
Sent: Monday, August 13, 2018 10:24 AM
To: 'Panacio, Michael (USTP)'; Kern, Joseph (USTP)
Cc: Leamy, Jane M. (USTP); Laura Davis Jones
Subject: RE: NewPage Corporation 11-12804 (KG)
 
Mike, 
 
                Following up on your email below from 2016, I note that the NewPage case in the Verso filing (case number 16‐
10179(KG)) closed on 3/27/18.  Per the below, NewPage case 11‐12804(KG) will continue to file its quarterly reports and 
pay the minimum fee until it is also closed. 
 
                In reviewing this, I noticed that while we’re mostly current with our quarterly reports in 11‐12804, we appear 
to be delinquent in those minimum payments.  I’ll see that that’s trued up. 
 
                                                                Michael  
 

Michael R. Seidl
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 302.778.6404
Tel: 302.652.4100 | Fax: 302.652.4400
mseidl@pszjlaw.com 
vCard | Bio | LinkedIn  
 




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa


 
From: Panacio, Michael (USTP) [mailto:Michael.T.Panacio@usdoj.gov]
Sent: Tuesday, March 08, 2016 9:25 AM
To: Michael R. Seidl; Kern, Joseph (USTP)

                                                                       3
                                                                                                                                                                  Case 11-12804-KG   Doc 5151-3   Filed 11/26/18   Page 5 of 7
Cc: Leamy, Jane M. (USTP)
Subject: RE: NewPage Corporation 11-12804 (KG)
 
Michael, 
 
The original filing of NewPage 11‐12804 will incur the minimum fee of $325 until the case is closed/final decreed. Post 
confirmation report for the above referenced case should disclose this to avoid double‐counting disbursements for the 
period. 
 
Thanks 
Mike 
 
From: Michael R. Seidl [mailto:mseidl@pszjlaw.com]
Sent: Monday, March 07, 2016 6:13 PM
To: Kern, Joseph (USTP)
Cc: Leamy, Jane M. (USTP); Panacio, Michael (USTP)
Subject: RE: NewPage Corporation 11-12804 (KG)
 
Joe, 
 
                As you may know, NewPage Corporation filed a new chapter 11 on January 26, 2016 (case number 16‐
10179(KG)).  My firm is not bankruptcy counsel to NewPage in their 2016 case.  I’ve struggled to find a procedurally 
similar case without luck.  Can you advise as to OUST’s position on nature of the quarterly fee claim (which is 
prepetition), priority, possible need for stay relief, how we avoid double‐counting disbursements for periods after the 
1/26/16 petition, and requirements for reports going forward (continued quarterlies in 2011 case plus monthlies in 2016 
case seems redundant).  I’ll need to consult with counsel for NewPage in their latest case before taking any certain 
position, but I wanted to get the OUST’s view. 
 
                Thanks. 
 

Michael R. Seidl
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 302.778.6404
Tel: 302.652.4100 | Fax: 302.652.4400
mseidl@pszjlaw.com 
vCard | Bio | LinkedIn  
 
     The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Los Angeles | San Francisco | Wilmington, DE | New York


 
From: Kern, Joseph (USTP) [mailto:Joseph.C.Kern@usdoj.gov]
Sent: Monday, March 07, 2016 11:46 AM
To: Michael R. Seidl
Cc: Leamy, Jane M. (USTP); Panacio, Michael (USTP)
Subject: NewPage Corporation 11-12804 (KG)
 
Mike –  
                                                                                                                                                                                             4
                             Case 11-12804-KG                    Doc 5151-3            Filed 11/26/18             Page 6 of 7
  
Please provide an update to the below request. 
  
Thank you, 
Joe 
  
From: Kern, Joseph (USTP)
Sent: Monday, February 29, 2016 12:49 PM
To: mseidl@pszjlaw.com
Cc: Leamy, Jane M. (USTP); Panacio, Michael (USTP)
Subject: NewPage Corporation 11-12804 (KG) 
  

Mike ‐ 

In reviewing the above case, the debtor has not paid any United States Trustee quarterly fees from the 4th 
quarter of 2015 which were due on or before January 31, 2016, in the amount of $30,000.00.

Please have the debtor address this matter immediately.

Thank you for your attention to this matter.  If you have any questions please contact me. 
  
Joseph C. Kern 
Quarterly Fee Coordinator 
Office of the United States Trustee 
(973) 622‐7887 
  

This communication is not intended to prejudice or supersede any pending legal actions or alternative payment arrangements. Please
note that pursuant to 31 U.S.C. §3717, interest has been assessed on past due balances. Debtors may not yet have received billings
for recent adjustments after receipt of monthly operating reports. Some of the listed balances may be based upon estimated
disbursements because the debtors have failed to timely file monthly operating reports. If you believe that any balance is inaccurate
for this or any other reason, please advise us. Recent payments may not yet have been credited.




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.



CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.



                                                                                5
                             Case 11-12804-KG                    Doc 5151-3            Filed 11/26/18             Page 7 of 7


CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.



CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




                                                                                6
